 

Careview Communications, Inc. 8-K [crvw-8k_062615.htm]

 

Exhibit 10.2

 

EXECUTION VERSION

 

SUBORDINATION AND INTERCREDITOR AGREEMENT

 

dated as of June 26, 2015

 

between

 

PDL BIOPHARMA, INC.,

as agent for the First Lien Claimholders

 

and

 

EACH OF THE NOTE INVESTORS SIGNATORY TO THAT CERTAIN NOTE AND
WARRANT PURCHASE AGREEMENT DEFINED HEREIN,

as the initial Second Lien Claimholders,

 

and

 

each other Second Lien Claimholder who becomes a party hereto

pursuant to the terms hereof

 



 

 

 

                  Page               TABLE OF CONTENTS                      
Page           SECTION 1.   DEFINITIONS   2 1.1   Defined Terms   2 1.2   Terms
Generally   6 SECTION 2.   LIEN PRIORITIES   7 2.1   Relative Priorities   7 2.2
  Prohibition on Contesting Liens   7 2.3   No New Liens   7 2.4   Payment
Subordination   8 SECTION 3.   ENFORCEMENT   9 3.1   Exercise of Remedies   9
SECTION 4.   PAYMENTS   12 4.1   Application of Proceeds   12 4.2   Payments in
Violation of Agreement   12 SECTION 5.   OTHER AGREEMENTS   13 5.1   Releases  
13 5.2   Insurance   14 5.3   Amendments to First Lien Loan Documents and Second
Lien Loan Documents   14 5.4   When Discharge of First Lien Obligations Deemed
to Not Have Occurred   16 5.5   Purchase Right   17 SECTION 6.   INSOLVENCY OR
LIQUIDATION PROCEEDINGS   17 6.1   Finance Issues   17 6.2   Relief from the
Automatic Stay   18 6.3   Adequate Protection   18 6.4   No Waiver   19 6.5  
Avoidance Issues   19 6.6   Certain Voting Rights   19 6.7   No X-Clause;
Reorganization Securities   19 6.8   Post-Petition Interest   20 6.9   Waiver  
20 6.10   Separate Grants of Security and Separate Classification   20 6.11  
PDL as Bailee for Perfection   21 6.12   Proofs of Claim   22 SECTION 7.  
RELIANCE; WAIVERS; ETC.   22 7.1   Reliance   22 7.2   No Warranties or
Liability   22

 



i

 

 

                  Page           7.3   No Waiver of Lien Priorities   23 7.4  
Obligations Unconditional   24 SECTION 8.   MISCELLANEOUS   25 8.1   Conflicts  
25 8.2   Effectiveness; Continuing Nature of this Agreement; Severability   25
8.3   Amendments; Waivers   26 8.4   Information Concerning Financial Condition
of the Borrower and the Grantors and their Subsidiaries   26 8.5   Subrogation  
27 8.6   Application of Payments   27 8.7   Governing Law   27 8.8   Waiver of
Right to Trial by Jury   27 8.9   Notices   28 8.10   Further Assurances   28
8.11   Binding on Successors and Assigns   28 8.12   Specific Performance   28
8.13   Headings   28 8.14   Counterparts   28 8.15   Authorization   29 8.16  
No Third Party Beneficiaries   29 8.17   Provisions Solely to Define Relative
Rights   29 8.18   Additional Second Lien Claimholders   29

      ANNEXES           Annex I   Notices       Annex II   Form of Joinder
Agreement       Annex III   Note Investors

 



ii

 

 

SUBORDINATION AND INTERCREDITOR AGREEMENT

 

This SUBORDINATION AND INTERCREDITOR AGREEMENT (this “Agreement”), is dated as
of June 26, 2015, and entered into by and between PDL BIOPHARMA, INC., a
Delaware corporation, in its capacity as agent for the First Lien Claimholders
(as defined below) (including its successors and assigns from time to time,
“PDL”), and EACH OF THE NOTE INVESTORS SIGNATORY TO THAT CERTAIN NOTE AND
WARRANT PURCHASE AGREEMENT (AS DEFINED HEREIN) as the initial Second Lien
Claimholders (as defined below) and each other Second Lien Claimholder that
becomes a party hereto pursuant to Section 8.18.

 

R E C I T A L S

 

WHEREAS, CAREVIEW COMMUNICATIONS, INC., a Texas corporation (the “Borrower”),
CAREVIEW COMMUNICATIONS, INC., a Nevada corporation (“Holdings”), the First Lien
Lender and PDL have entered into that certain Credit Agreement dated as of
June 26, 2015 (as amended, amended and restated, supplemented, modified,
replaced or Refinanced from time to time, the “Credit Agreement”);

 

WHEREAS, Holdings and the Note Investors have entered into that certain Note and
Warrant Purchase Agreement dated as of April 21, 2011 (as amended as of the date
hereof, and as further amended, amended and restated, supplemented, modified,
replaced or Refinanced from time to time in accordance with the terms hereof,
the “Note Purchase Agreement”), pursuant to which certain subordinated secured
promissory notes have been issued to Holdings (the “Subordinated Notes”);

 

WHEREAS, the obligations of the Borrower under the Credit Agreement are secured
by first-priority Liens on substantially all of the assets of the Grantors
pursuant to the terms of the Guarantee and Collateral Agreement dated as of June
26, 2015 (the “First Lien Security Agreement”) by the Grantors in favor of PDL;

 

WHEREAS, the obligations of Holdings under the Second Lien Note Documents are
secured by second-priority Liens on substantially all of the assets of the
Grantors pursuant to the Amended and Restated Pledge and Security Agreement
dated as of February 17, 2015 by and among the Grantors (as amended in
accordance with the terms hereof, the “Second Lien Security Agreement”); and

 

WHEREAS, (i) PDL, on behalf of the First Lien Claimholders, (ii) each of the
Note Investors, as the initial Second Lien Claimholders, and (iii) each other
Second Lien Claimholder who becomes a party hereto, have agreed to the relative
priority of the respective Liens of the First Lien Claimholders and the Second
Lien Claimholders on the assets of the Borrower, Holdings and the other Grantors
and certain other rights, priorities and interests as set forth in this
Agreement.

 



 

 

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

SECTION 1.        Definitions.

 

1.1         Defined Terms.  As used in the Agreement, the following terms shall
have the following meanings:

 

“363 Sale” has the meaning assigned to that term in Section 6.1.

 

“Acceleration Notice” has the meaning assigned to that term in Section 5.5.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting interests, by
contract or otherwise.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Borrower” has the meaning assigned to that term in the Recitals to this
Agreement.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City.

 

“Collateral” means all of the assets and property of the Borrower, whether real,
personal or mixed constituting both First Lien Collateral and Second Lien
Collateral.

 

“Credit Agreement” has the meaning assigned to that term in the Recitals to this
Agreement.

 

“Credit Agreement Default Interest” means the increased interest accruing on the
Loans under the Credit Agreement as a result of the imposition of the Default
Rate in accordance with Section 2.3.1(c) of the Credit Agreement as in effect on
the date hereof.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“DIP Financing” has the meaning assigned to that term in Section 6.1.

 



2

 

 

“Discharge of First Lien Obligations” means, except to the extent otherwise
expressly provided in Section 5.4:

 

(a)           payment in full in cash of the principal of and interest
(including interest accruing on or after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest would be allowed in such
Insolvency or Liquidation Proceeding, and including any Protective Advance)
constituting First Lien Obligations;

 

(b)           payment in full in cash of all other First Lien Obligations that
are due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid; and

 

(c)           termination or expiration of all commitments, if any, to extend
credit that would constitute First Lien Obligations.

 

“Disposition” has the meaning assigned to that term in Section 5.1(b).

 

“First Lien Cap Amount” has the meaning assigned to that term in Section 5.3(a).

 

“First Lien Claimholders” means, at any relevant time, the holders of First Lien
Obligations at that time, including the First Lien Lender, PDL and any other
secured parties under the First Lien Loan Documents.

 

“First Lien Collateral” means any and all Collateral and otherwise all
“Collateral” as defined in the Credit Agreement with respect to which a Lien is
granted as security for the First Lien Obligations.

 

“First Lien Collateral Documents” means the Collateral Documents (as defined in
the Credit Agreement) and any other agreement, document or instrument pursuant
to which a Lien is granted securing any First Lien Obligations or under which
rights or remedies with respect to such Liens are governed.

 

“First Lien Lender” means the “Lender” under and as defined in the First Lien
Loan Documents.

 

“First Lien Loan Documents” means the Credit Agreement and the First Lien
Collateral Documents, and each of the other agreements, documents and
instruments providing for or evidencing any other First Lien Obligation, and any
other document or instrument executed or delivered at any time in connection
with any First Lien Obligations, including any intercreditor or joinder
agreement among holders of First Lien Obligations to the extent such are
effective at the relevant time, as each may be amended, amended and restated,
supplemented, modified, renewed or extended from time to time in accordance with
the provisions of this Agreement.

 

“First Lien Obligations” means all Obligations outstanding under, and as defined
in, the Credit Agreement and the other First Lien Loan Documents.  Without
limiting the generality of the foregoing, “First Lien Obligations” shall include
Credit Agreement Default Interest and all interest accrued or accruing (or that
would, absent commencement of an Insolvency or Liquidation Proceeding, accrue)
after commencement of an Insolvency or Liquidation Proceeding in accordance with
the rate specified in the relevant First Lien Loan Document, whether or not the
claim for such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding.

 



3

 

 

“First Lien Recovery” has the meaning assigned to that term in Section 6.5.

 

“First Lien Security Agreement” has the meaning assigned to that term in the
Recitals to this Agreement.

 

“Grantors” means the Borrower, Holdings and any Person that is or becomes a
party to the First Lien Security Agreement or the Second Lien Security
Agreement, as applicable, that guarantees, or that otherwise provides credit
support for, the Obligations of the Borrower or Holdings under the First Lien
Loan Documents or the Second Lien Loan Documents, as applicable.

 

“Insolvency or Liquidation Proceeding” means:

 

(a)           any voluntary or involuntary case or proceeding under the
Bankruptcy Code with respect to the Borrower, Holdings or any Grantor;

 

(b)           any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding, with respect to the Borrower, Holdings or
any Grantor or with respect to a material portion of its assets;

 

(c)           any liquidation, dissolution, reorganization or winding up of the
Borrower, Holdings or any Grantor, whether voluntary or involuntary and whether
or not involving insolvency or bankruptcy; or

 

(d)           any assignment for the benefit of creditors or any other
marshaling of assets and liabilities of the Borrower, Holdings or any Grantor.

 

“Joinder Agreement” means each agreement, in the form of Annex II hereto,
executed and delivered by each Additional Second Lien Claimholder that shall
become a party hereunder.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“New Agent” has the meaning assigned to that term in Section 5.4.

 

“Note Investors” means the Investors holding the Subordinated Notes outstanding
on the date hereof, as set forth on Annex III hereto.

 

“Note Purchase Agreement” has the meaning assigned to that term in the Recitals
to this Agreement.

 



4

 

 

“Obligations” means all obligations of every nature of the Borrower, Holdings or
any Grantor from time to time owed to the First Lien Claimholders, the Second
Lien Claimholders or any of them or their respective Affiliates, in each case
under the First Lien Loan Documents or the Second Lien Loan Documents, as
applicable, whether for principal, interest, fees, expenses, indemnification or
otherwise and all guarantees of any of the foregoing.

 

“Payment Blockage Notice” means a written notice to Second Lien Agent from PDL
or any First Lien Lender (a) of the occurrence and continuance of an Event of
Default under the Credit Agreement, or (b) that a scheduled payment of interest
under the Subordinated Notes will cause an Event of Default.

 

“PDL” has the meaning assigned to that term in the Preamble to this Agreement.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Pledged Collateral” has the meaning assigned to that term in Section 6.11.

 

“Protective Advance” means the “Protective Advances” made by PDL pursuant to
Section 2.11 of the Credit Agreement as in effect on the date hereof.

 

“Purchase Notice” has the meaning assigned to that term in Section 5.5.

 

“Refinance” means, in respect of the First Lien Obligations or the Second Lien
Obligations, to refinance, extend, renew, defease, amend, modify, supplement,
restructure, replace, refund or repay, or to issue other indebtedness in
exchange or replacement for, such First Lien Obligations or Second Lien
Obligations, as applicable, in whole or in part.  “Refinanced” and “Refinancing”
shall have correlative meanings.

 

“Required Second Lien Claimholders” means Second Lien Claimholders holding
greater than 50% of the aggregate principal amount of the Subordinated Notes.

 

“Second Lien Agent” means HealthCor Partners Fund, L.P., a Cayman Islands
limited partnership.

 

“Second Lien Claimholders” means, at any relevant time, the Second Lien Agent,
the Note Investors and each other holder of Second Lien Obligations.

 

“Second Lien Collateral” means any and all Collateral and otherwise all
“Collateral” as defined in the Second Lien Security Agreement with respect to
which a Lien is granted as security for the Second Lien Obligations.

 

“Second Lien Collateral Documents” means the Second Lien Security Agreement, the
Amended and Restated Intellectual Property Security Agreement dated as of
February 17, 2015 by and among the Second Lien Agent and the Grantors, and any
other agreement, document or instrument pursuant to which a Lien is granted
securing any Second Lien Obligations or under which rights or remedies with
respect to such Liens are governed.

 



5

 

 

“Second Lien Loan Documents” means the Note Purchase Agreement, the Subordinated
Notes, the Second Lien Collateral Documents and each of the other agreements,
documents and instruments providing for or evidencing any other Second Lien
Obligation, and any other document or instrument executed or delivered at any
time in connection with any Second Lien Obligations, including any intercreditor
or joinder agreement among holders of Second Lien Obligations to the extent such
are effective at the relevant time, as each may be amended, restated,
supplemented, modified, renewed or extended from time to time in accordance with
the provisions of this Agreement.

 

“Second Lien Obligations” means all Obligations outstanding under the Note
Purchase Agreement and the other Second Lien Loan Documents as defined in the
Second Lien Security Agreement.

 

“Second Lien Recovery” has the meaning assigned to that term in Section 6.5.

 

“Second Lien Security Agreement” has the meaning assigned to that term in the
Recitals to this Agreement.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

1.2         Terms Generally.  The definitions of terms in this Agreement shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise:

 

(a)           any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
supplemented, modified, renewed or extended, but only if such amendment,
amendment and restatement, supplement, modification, renewal or extension comply
with the terms hereof;

 

(b)           any reference herein to any Person shall be construed to include
such Person’s permitted successors and assigns;

 

(c)           the words “herein,” “hereof” and “hereunder” and words of similar
import shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;

 

(d)           all references herein to Sections shall be construed to refer to
Sections of this Agreement; and

 

(e)           the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 



6

 

 

SECTION 2.        Lien Priorities.

 

2.1         Relative Priorities.  Notwithstanding the date, time, method, manner
or order of grant, attachment or perfection of any Liens securing the Second
Lien Obligations granted on the Collateral or of any Liens securing the First
Lien Obligations granted on the Collateral, and notwithstanding any provision of
the UCC or any other applicable law or the Second Lien Loan Documents or any
defect or deficiencies in or failure to perfect the Liens securing the First
Lien Obligations or any other circumstance whatsoever, each Second Lien
Claimholder agrees that:

 

(a)           any Lien on the Collateral securing any First Lien Obligations now
or hereafter held by or on behalf of PDL, any First Lien Claimholders or any
agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be senior
in all respects and prior to any Lien on the Collateral securing any Second Lien
Obligations; and

 

(b)           any Lien on the Collateral securing any Second Lien Obligations
now or hereafter held by any Second Lien Claimholders or any agent or trustee
therefor, regardless of how acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens on the Collateral securing any First Lien
Obligations.  All Liens on the Collateral securing any First Lien Obligations
shall be and remain senior in all respects and prior to all Liens on the
Collateral securing any Second Lien Obligations for all purposes, whether or not
such Liens securing any First Lien Obligations are subordinated to any Lien
securing any other obligation of the Borrower, any Grantor or any other Person.

 

2.2         Prohibition on Contesting Liens.  Each Second Lien Claimholder
agrees, and PDL agrees for itself and on behalf of each First Lien Claimholder,
that it will not (and hereby waives any right to) contest or support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity or enforceability of a Lien held
by or on behalf of any of the First Lien Claimholders in the First Lien
Collateral or by or on behalf of any of the Second Lien Claimholders in the
Second Lien Collateral, as the case may be, or the provisions of this Agreement;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of PDL or any First Lien Claimholder to enforce this Agreement,
including the provisions of this Agreement relating to the priority of the Liens
securing the First Lien Obligations as provided in Sections 2.1 and 3.1, or the
rights of any Second Lien Claimholder to enforce this Agreement.

 

2.3         No New Liens.  So long as the Discharge of First Lien Obligations
has not occurred, the parties hereto agree that, after the date hereof, no
Second Lien Claimholder shall acquire or hold any Lien on any assets of a
Grantor (and no Grantor shall grant such Lien) securing any Second Lien
Obligations that are not also subject to a first priority lien in respect of the
First Lien Obligations under the First Lien Loan Documents.  If any Second Lien
Claimholder shall (nonetheless and in breach hereof) acquire or hold any Lien on
any assets of a Grantor that is not also subject to a first priority lien in
respect of the First Lien Obligations under the First Lien Loan Documents, then
such Second Lien Claimholder shall, without the need for any further consent of
any party and notwithstanding anything to the contrary in any other document, be
deemed to also hold and have held such Lien for the benefit of PDL as security
for the First Lien Obligations (subject to the lien priority and other terms
hereof) and shall use its best efforts to promptly notify PDL in writing of such
Lien and in any event take such actions as may be requested by PDL to assign or
release such Lien to PDL (and/or its designee) as security for the First Lien
Obligations.  To the extent that this Section 2.3 is not complied with for any
reason, without limiting any other rights and remedies available to PDL or the
First Lien Claimholders, each Second Lien Claimholder agrees that any amounts
received by or distributed to it pursuant to or as a result of Liens granted in
contravention of this Section 2.3 shall be subject to Section 4.2.

 



7

 

 

2.4         Payment Subordination.

 

(a)           Each Grantor covenants and agrees, and each Second Lien
Claimholder likewise covenants and agrees, notwithstanding anything to the
contrary contained in any of the Second Lien Loan Documents, that the payment of
any and all of the Second Lien Obligations shall be subordinate and subject in
right and time of payment, to the extent and in the manner hereinafter set
forth, to the Discharge of First Lien Obligations.  Each First Lien Claimholder
shall be deemed to have extended the First Lien Obligations in reliance upon the
provisions contained in this Agreement.  Except as otherwise permitted under
Section 2.4(b) below, until the date of the Discharge of First Lien Obligations,
no Grantor shall make and no Second Lien Claimholder shall accept any
distribution, whether in cash, securities or other property, on account of any
Second Lien Obligation.

 

(b)           Notwithstanding Section 2.4(a), but subject to Section 2.4(c), the
Second Lien Claimholders may receive and retain the following distributions in
respect of the Second Lien Obligations: (i) payment of interest in kind that is
capitalized and added to the outstanding principal amount of the Subordinated
Notes in accordance with the terms thereof as in effect as of the date hereof,
(ii) the conversion of the Subordinated Notes into Capital Stock of Holdings
other than Disqualified Capital Stock (each such term used in this clause
(b)(ii) but not defined herein as defined in the Credit Agreement) and the
payment of cash in lieu of fractional shares permitted by Section 7.3(f) of the
Credit Agreement, (iii) so long as the Second Lien Agent has not received a
Payment Blockage Notice, (A) quarterly payments of interest accrued on the
Subordinated Notes in cash in accordance with the terms of the Second Lien Loan
Documents in effect as of the date hereof and (B) reimbursement for actual,
reasonable out-of-pocket legal fees and expenses incurred by Second Lien Agent
in connection with the preparation and amendment of the Second Lien Loan
Documents and this Agreement, and (iv) adequate protection payments permitted by
Section 6.3(b).

 

(c)           Unless and until the Discharge of the First Lien Obligations has
occurred, in any Insolvency or Liquidation Proceeding, (i) no direct or indirect
payment or distribution of any kind or any character, whether in cash, property
or securities shall be accepted by any Second Lien Claimholder from any Grantor
on account of the Second Lien Obligations, and (ii) PDL, on behalf of the First
Lien Claimholders, shall be entitled to receive directly, for application to the
payment of the First Lien Obligations any payment or distribution of any kind or
character, whether in cash, property or securities made by any Grantor on
account of the Second Lien Obligations.

 



8

 

 

SECTION 3.        Enforcement.

 

3.1         Exercise of Remedies.

 

(a)           Until the Discharge of First Lien Obligations has occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor, each Second Lien Claimholder:

 

(1)           (i) except for payments permitted by Section 2.4(b), will not take
from or for the account of any Grantor, by set-off or in any other manner, the
whole or any part of any moneys which may now or hereafter be owing by any such
Grantor with respect to the Second Lien Obligations; (ii) will not sue for
payment of, or to initiate or participate with others in any suit, action or
proceeding against any Grantor to (x) enforce payment of or to collect the whole
or any part of the Second Lien Obligations (which shall include, for the
avoidance of doubt, any demand or collection of payment at maturity), or (y)
commence judicial enforcement of any of the rights and remedies under the Second
Lien Loan Documents or applicable law with respect to the Second Lien
Obligations; and (iii) will not exercise any put option or cause any Grantor to
honor any redemption or mandatory prepayment obligation under any Second Lien
Loan Document;

 

(2)           will not exercise or seek to exercise any remedies with respect to
any Collateral or institute any action or proceeding with respect to such
remedies (including any action of foreclosure);

 

(3)           will not contest, protest, object to, or take any action to hinder
or delay (including taking action to commence an involuntary Insolvency or
Liquidation Proceeding) any foreclosure proceeding or action brought by PDL or
any First Lien Claimholder or any other exercise by PDL or any First Lien
Claimholder of any rights and remedies relating to the Collateral under the
First Lien Loan Documents or otherwise; and

 

(4)           except as may be permitted in Section 3.1(c), will not object to
the forbearance by PDL or the First Lien Claimholders from bringing or pursuing
any foreclosure proceeding or action or any other exercise of any rights or
remedies relating to the Collateral;

 

provided, that, in the case of clause (3) above, the Liens granted to secure the
Second Lien Obligations of the Second Lien Claimholders shall attach to any
remaining proceeds resulting from actions taken by PDL or any First Lien
Claimholder in accordance with this Agreement after application of such proceeds
to effect a Discharge of First Lien Obligations.

 



9

 

 

(b)         Until the Discharge of First Lien Obligations has occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Borrower or any Grantor, PDL and the First Lien Claimholders shall have the
right to enforce rights, exercise remedies (including set-off and the right to
credit bid their debt) and make determinations regarding the release,
Disposition, or restrictions with respect to the Collateral without any
consultation with or the consent of any Second Lien Claimholder; provided, that
the Lien securing the Second Lien Obligations shall remain on the remaining
proceeds of such Collateral released or disposed of subject to the relative
priorities described in Section 2 after application of such proceeds to the
extent necessary to effect a Discharge of First Lien Obligations.  In exercising
rights and remedies with respect to the Collateral, PDL and the First Lien
Claimholders may enforce the provisions of the First Lien Loan Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion.  Such exercise and
enforcement shall include the rights of any agent appointed by them to sell or
otherwise dispose of Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition and to exercise all the rights and
remedies of a secured creditor under the UCC and of a secured creditor under the
Debtor Relief Laws of any applicable jurisdiction.  Upon Discharge of First Lien
Obligations, PDL shall deliver to the Second Lien Agent any remaining proceeds
of Collateral held by PDL.

 

(c)         Notwithstanding the foregoing, any Second Lien Claimholder may:

 

(1)           file a claim or statement of interest with respect to the Second
Lien Obligations after the commencement of any Insolvency or Liquidation
Proceeding by or against any Grantor;

 

(2)           take any action (not adverse to the first priority status of the
Liens on the Collateral securing the First Lien Obligations or the rights of PDL
or the First Lien Claimholders to exercise remedies in respect thereof) in order
to create, perfect, preserve or protect its Lien on the Collateral;

 

(3)           file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Second
Lien Claimholders or the Lien securing the Second Lien Obligations;

 

(4)           join (but not exercise any control over) a judicial foreclosure or
Lien enforcement proceeding with respect to the Collateral initiated by PDL or
any other First Lien Claimholder, to the extent that such action could not
reasonably be expected to interfere with any such enforcement action, but no
Second Lien Claimholder may receive any proceeds thereof unless expressly
permitted herein;

 

(5)           receive from the Borrower and retain any dividends, distributions
or other payments made by the Borrower to its stockholders to the extent the
same are permitted by or consented to under the Credit Agreement, none of which
rights shall be deemed to be subordinated hereunder;

 

(6)           accelerate the Second Lien Obligations as a result of an event of
default under the Second Lien Loan Documents so long as the Second Lien
Claimholders comply with all other terms and conditions of this Agreement;

 



10

 

 

(7)           receive reimbursement for actual, reasonable out-of-pocket legal
fees and expenses incurred by Second Lien Agent in connection with the
preparation and amendment of the Second Lien Loan Documents and this Agreement;

 

(8)           file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case not inconsistent with the terms of this
Agreement; and

 

(9)           vote on any plan of reorganization, file any proof of claim, make
other filings and make any arguments and motions that are, in each case, in
accordance with the terms of this Agreement, with respect to the Second Lien
Obligations and the Collateral.

 

Each Second Lien Claimholder agrees that it will not take or receive any
Collateral or any proceeds of Collateral in connection with the exercise of any
right or remedy (including set-off) with respect to any Collateral in its
capacity as a creditor in violation of this Agreement.  Without limiting the
generality of the foregoing, unless and until the Discharge of First Lien
Obligations has occurred, except as expressly provided in Section 6.3(b) and
this Section 3.1(c), the sole right of the Second Lien Claimholders with respect
to the Second Lien Collateral is to hold a Lien on the Second Lien Collateral
pursuant to the Second Lien Collateral Documents for the period and to the
extent granted therein and to receive a share of the proceeds thereof, if any,
after the Discharge of First Lien Obligations has occurred.

 

(d)           Subject to Section 3.1(c) and Section 6.3(b):

 

(1)           each Second Lien Claimholder agrees that such Second Lien
Claimholder will not take any action that would hinder any exercise of remedies
under the First Lien Loan Documents (including taking action to commence an
involuntary Insolvency or Liquidation Proceeding) or is otherwise prohibited
hereunder, including any sale, lease, exchange, transfer or other Disposition of
the Collateral, whether by foreclosure or otherwise;

 

(2)           each Second Lien Claimholder hereby waives any and all rights such
Second Lien Claimholder may have as a junior lien creditor or otherwise to
object to the manner in which PDL or the First Lien Claimholders seek to enforce
or collect the First Lien Obligations or the Liens securing the First Lien
Obligations granted in any of the First Lien Collateral undertaken in accordance
with this Agreement, regardless of whether any action or failure to act by or on
behalf of PDL or First Lien Claimholders is adverse to the interest of the
Second Lien Claimholders; and

 

(3)           each Second Lien Claimholder acknowledges and agrees that no
covenant, agreement or restriction contained in the Second Lien Collateral
Documents or any other Second Lien Loan Document (other than this Agreement)
shall be deemed to restrict in any way the rights and remedies of PDL or the
First Lien Claimholders with respect to the Collateral as set forth in this
Agreement and the First Lien Loan Documents.

 



11

 

 

(e)           Subject to the terms and conditions of this Agreement, the Second
Lien Agent and the Second Lien Claimholders may exercise rights and remedies as
unsecured creditors against the Company or any other Grantor that has guaranteed
or granted Liens to secure the Second Lien Obligations in accordance with the
terms of the Second Lien Loan Documents and applicable law; provided that in the
event that any Second Lien Claimholder becomes a judgment Lien creditor in
respect of the Second Lien Collateral as a result of its enforcement of its
rights as an unsecured creditor with respect to the Second Lien Obligations,
such judgment Lien shall be subject to the terms of this Agreement for all
purposes (including in relation to the First Lien Obligations) as the other
Liens securing the Second Lien Obligations are subject to this Agreement.

 

(f)           Nothing in this Agreement impairs or otherwise adversely affects
any rights or remedies PDL or the First Lien Claimholders may have with respect
to the First Lien Collateral.

 

(g)           PDL shall inform the Second Lien Claimholders of any exercise of
remedies by PDL in respect of any Collateral.  The Second Lien Claimholders
shall inform PDL of any exercise of remedies by such Second Lien Claimholders in
respect of any Collateral (notwithstanding that any such exercise of remedies
shall be prohibited by the terms of this Agreement).

 

SECTION 4.     Payments.

 

4.1         Application of Proceeds.  So long as the Discharge of First Lien
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Borrower or any Grantor, any
Collateral or proceeds thereof received in connection with the sale or other
disposition of, or collection on, such Collateral upon the exercise of remedies
by PDL or the First Lien Claimholders shall be applied by PDL to the First Lien
Obligations in such order as specified in the relevant First Lien Loan
Documents.  Upon the Discharge of First Lien Obligations, PDL shall deliver to
the Second Lien Claimholders any Collateral and the proceeds of such Collateral
held by it in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct, to be applied by the
Second Lien Claimholders to the Second Lien Obligations in such order as
specified in the Second Lien Collateral Documents.

 

4.2         Payments in Violation of Agreement.  So long as the Discharge of
First Lien Obligations has not occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against the Borrower or any
Grantor, any payment received by any Second Lien Claimholders in respect of the
Second Lien Obligations in contravention of this Agreement shall be segregated
and held in trust and forthwith paid over to PDL for the benefit of the First
Lien Claimholders in the same form as received, with any necessary endorsements
or as a court of competent jurisdiction may otherwise direct.  PDL is hereby
authorized to make any such endorsements as agent for any Second Lien
Claimholders.  This authorization is coupled with an interest and is irrevocable
until the Discharge of the First Lien Obligations.

 



12

 

 

SECTION 5.     Other Agreements.

 

5.1         Releases.

 

(a)           If, in connection with the exercise of PDL’s remedies in respect
of the Collateral provided for by the First Lien Loan Documents, PDL releases
for itself or on behalf of any of the First Lien Claimholders any of its Liens
on any part of the Collateral or releases any Grantor from its guaranty of the
First Lien Obligations in connection with the sale of the stock or substantially
all the assets of the Borrower or any Grantor, then the Liens, if any, of the
Second Lien Claimholders on such Collateral and the obligations of such Grantor
included in the Second Lien Obligations shall be automatically, unconditionally
and simultaneously released; provided that the net proceeds from the sale of
such Collateral as a result of the exercise of such remedies are applied to pay
Obligations under the Credit Agreement as provided therein.  The Second Lien
Claimholders shall promptly execute and deliver to PDL or the Borrower or the
applicable Grantor such termination statements, releases and other documents as
PDL, the Borrower or such Grantor may reasonably request to effectively confirm
such release.

 

(b)           If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral (collectively, a “Disposition”) permitted under
the terms of both the First Lien Loan Documents and the Second Lien Loan
Documents (other than in connection with the exercise of PDL’s remedies in
respect of the Collateral provided for by the First Lien Loan Documents), PDL
releases for itself or on behalf of any of the First Lien Claimholders any of
its Liens on any part of the Collateral or releases any Grantor from its
guaranty of the First Lien Obligations in connection with the sale of the stock,
or substantially all the assets, of the Borrower or the applicable Grantor other
than (A) in connection with the Discharge of First Lien Obligations and
(B) after the occurrence and during the continuance of any Event of Default
under the Note Purchase Agreement, then the Liens, if any, of the Second Lien
Claimholders on such Collateral and the obligations of such Grantor under its
guaranty of the Second Lien Obligations shall be automatically, unconditionally
and simultaneously released; provided that the net proceeds from any Disposition
are applied to repay Obligations under the Credit Agreement to the extent
required thereby.  The Second Lien Claimholders shall promptly execute and
deliver to PDL, the Borrower or the applicable Grantor such termination
statements, releases and other documents as PDL, the Borrower or the applicable
Grantor may reasonably request to effectively confirm such release.

 

(c)           Until the Discharge of First Lien Obligations occurs, each Second
Lien Claimholder hereby irrevocably constitutes and appoints PDL and any officer
or agent of PDL, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Second Lien Claimholder or such holder or in the PDL’s own name,
from time to time in PDL’s discretion, for the purpose of carrying out the terms
of this Section 5.1, to take any and all appropriate action and to execute any
and all documents and instruments that may be necessary to accomplish the
purposes of this Section 5.1, including any endorsements or other instruments of
transfer or release.

 



13

 

 

(d)           Until the Discharge of First Lien Obligations occurs, to the
extent that PDL or the First Lien Claimholders (i) have released any Lien on
Collateral or any Grantor from its obligations under its guaranty and any such
Liens or guaranty are later reinstated or (ii) obtain any new Liens or
additional guaranties from any Grantor in respect of assets that constitute
Collateral, then the Second Lien Claimholders shall be granted a Lien on any
such assets, or an additional guaranty, as the case may be, in each case subject
to the subordination provisions of this Agreement (for the avoidance of doubt,
whether payment  or lien subordination).

 

5.2          Insurance.  Unless and until the Discharge of First Lien
Obligations has occurred, subject to the terms of, and the rights of the
Grantors under, the First Lien Loan Documents, PDL and the First Lien
Claimholders shall have the sole and exclusive right to adjust settlement for
any insurance policy covering the Collateral in the event of any loss thereunder
and to approve any award granted in any condemnation or similar proceeding (or
any deed in lieu of condemnation) affecting the Collateral.  Unless and until
the Discharge of First Lien Obligations has occurred, and subject to the rights
of the Grantors under the First Lien Loan Documents, all proceeds of any such
policy and any such award (or any payments with respect to a deed in lieu of
condemnation) if in respect of the Collateral and to the extent required by the
First Lien Loan Documents shall be paid to PDL for the benefit of the First Lien
Claimholders pursuant to the terms of the First Lien Loan Documents and after
the Discharge of the First Lien Obligations, to the Second Lien Claimholders to
the extent required under the Second Lien Collateral Documents.  To the extent
no Second Lien Obligations are outstanding, all proceeds of any such policy and
any such award (or any payments with respect to a deed in lieu of condemnation)
if in respect of the Collateral shall be paid to such other Person as may be
entitled thereto or as a court of competent jurisdiction may otherwise
direct.  Until the Discharge of First Lien Obligations has occurred, if any
Second Lien Claimholders shall at any time receive any proceeds of any such
insurance policy or any such award or payment in contravention of this
Agreement, it shall segregate and hold in trust and forthwith pay such proceeds
over to PDL in accordance with the terms of Section 4.2.

 

5.3          Amendments to First Lien Loan Documents and Second Lien Loan
Documents.

 

(a)           The First Lien Loan Documents may be amended, supplemented or
otherwise modified in accordance with their terms and the Credit Agreement may
be Refinanced, in each case, without notice to or the consent of the Second Lien
Claimholders, all without affecting the lien subordination or other provisions
of this Agreement; provided, however that the holders of such Refinancing debt
bind themselves in a writing addressed to the Second Lien Agent and the Second
Lien Claimholders to the terms of this Agreement and any such amendment,
supplement, modification or Refinancing shall not, without the consent of the
Second Lien Agent: (i) increase the then outstanding principal amount of the
“Loans” under the Credit Agreement to an aggregate amount that is greater than
Forty-Four Million Dollars ($44,000,000), excluding the capitalization of
accrued interest and Protective Advances (the maximum principal amount described
herein is referred to herein as the “First Lien Cap Amount”); (ii) extend the
Tranche One Maturity Date or the Tranche Two Maturity Date beyond the dates set
forth in the Credit Agreement as in effect on the date hereof; or (iii) increase
the interest rate applicable to the First Lien Obligations by more than two
percent (2%) over the interest rate set forth in the Credit Agreement as in
effect on the date hereof, excluding increases as a result of the imposition of
the “Default Rate” as defined in Section 2.3.1(c) of the Credit Agreement as in
effect on the date hereof.

 



14

 

 

(b)           No Second Lien Loan Document may be Refinanced, amended,
supplemented or otherwise modified without the prior written consent of PDL,
except as required by Section 5.3(c) below and except with respect to the
following changes (which do not require the prior written consent of PDL):

 

(1)           amendments or modifications (including waivers) of
representations, warranties, conditions precedent, covenants, prepayment
obligations, defaults, or events of default to make them less restrictive as to
any Grantor;

 

(2)           amendments or modifications (including waivers) extending any date
upon which a scheduled or required payment of principal, interest or other
amount is due in respect of the Second Lien Obligations; and

 

(3)           amendments or modifications reducing the interest rate, fees and
other amounts payable by any Grantor under the Second Lien Loan Documents;

 

provided that no such Refinancing, amendment, supplement or modification may
alter or otherwise adversely affect or diminish in any way the rights, remedies
and priorities afforded the First Lien Claimholders under this Agreement.

 

(c)           The Borrower agrees that the Subordinated Notes shall be amended
to include the following language (or language to similar effect approved by
PDL):

 

“Notwithstanding anything herein to the contrary, the rights and remedies
granted to the Holder pursuant to this Note, the lien and security interest
granted to the Agent securing this Note and the exercise of any right or remedy
by the Holder or Agent relating to this Note are subject to the provisions of
the Subordination and Intercreditor Agreement dated as of June 26, 2015 (as
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof, the “Intercreditor Agreement”), among
PDL BIOPHARMA, INC. and EACH OF THE NOTE INVESTORS PARTY TO THAT CERTAIN NOTE
AND WARRANT PURCHASE AGREEMENT DATED AS OF APRIL 21, 2011, and certain other
persons party or that may become party thereto from time to time.  In the event
of any conflict between the terms of the Intercreditor Agreement and this Note,
the Purchase Agreement and the other Transaction Documents (as defined in the
Purchase Agreement), the terms of the Intercreditor Agreement shall govern and
control.”

 



15

 

 

(d)           In the event PDL or the First Lien Claimholders and the Borrower
(or the Borrower and the applicable Grantor) enter into any amendment, waiver or
consent in respect of any of the First Lien Loan Documents for the purpose of
adding to, or deleting from, or waiving or consenting to any departures from any
provisions of, any First Lien Loan Document or changing in any manner the rights
of PDL, such First Lien Claimholders, the Borrower or any such Grantor, then
such amendment, waiver or consent shall apply automatically to any comparable
provision of any Second Lien Loan Document without the consent of the Second
Lien Claimholders and without any action by any Grantor; provided that:

 

(1)          no such amendment, waiver or consent shall have the effect of:

 

(A)           removing or releasing assets subject to the Lien of the Second
Lien Collateral Documents, except to the extent that a release of such Lien is
permitted or required by Section 5.1 of this Agreement and provided that there
is a corresponding release of the Liens securing the First Lien Obligations;

 

(B)           imposing duties on any Second Lien Claimholder without its
consent; or

 

(C)           permitting other Liens on the Second Lien Collateral not permitted
under the terms of the Second Lien Loan Documents or Section 6; and

 

(2)           notice of such amendment, waiver or consent shall have been given
to the Second Lien Agent within ten (10) Business Days after the effective date
of such amendment, waiver or consent.

 

5.4         When Discharge of First Lien Obligations Deemed to Not Have
Occurred.  If concurrently with the Discharge of First Lien Obligations, the
Borrower or any Grantor thereafter enters into any Refinancing of any First Lien
Loan Document evidencing a First Lien Obligation, which Refinancing is permitted
by the Second Lien Loan Documents, then such Discharge of First Lien Obligations
shall automatically be deemed not to have occurred for all purposes of this
Agreement, and, from and after the date on which the New First Lien Debt Notice
(as defined below) is delivered to the Second Lien Agent in accordance with the
next sentence, the obligations under such Refinancing of the First Lien Loan
Document shall automatically be treated as First Lien Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein.  Upon receipt of a notice (the
“New First Lien Debt Notice”) stating that the Borrower or any Grantor has
entered into a new First Lien Loan Document (which notice shall include the
identity of the new first lien agent, such agent, the “New Agent”), the Second
Lien Agent and any other Second Lien Claimholders shall promptly enter into such
documents and agreements (including amendments or supplements to this Agreement)
as the Borrower, any Grantor or such New Agent shall reasonably request in order
to provide to the New Agent the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement.  The New
Agent shall agree in a writing addressed to the Second Lien Agent to be bound by
the terms of this Agreement. If the new First Lien Obligations under the new
First Lien Documents are secured by assets of the Grantors constituting
Collateral that do not also secure the Second Lien Obligations, then the Second
Lien Obligations shall be secured at such time by a second priority Lien on such
assets to the same extent provided in the Second Lien Collateral Documents and
this Agreement.

 



16

 

 

5.5         Purchase Right.  Without prejudice to the enforcement of the First
Lien Claimholders remedies, PDL agrees to give the Second Lien Agent written
notice (an “Acceleration Notice”) within five (5) Business Days after PDL
accelerates the First Lien Obligations.  Upon receipt of an Acceleration Notice,
the Second Lien Claimholders or, at the election of the Second Lien Agent, an
assignee designated by the Second Lien Agent shall have the option to purchase
the aggregate amount of outstanding First Lien Obligations (including unfunded
commitments under the Credit Agreement) at a purchase price equal to the
principal of, and all accrued and unpaid interest (including any Credit
Agreement Default Interest), fees and expenses in respect of, all First Lien
Obligations outstanding at the time of purchase, and without warranty or
representation or recourse.  If the Second Lien Claimholders or an assignee
designated by the Second Lien Agent desire to exercise such option, the Second
Lien Agent shall deliver written notice (a “Purchase Notice”) to PDL within ten
(10) Business Days of the receipt of the Acceleration Notice, which Purchase
Notice once delivered shall be irrevocable, and the parties shall close such
purchase within twenty (20) days of the delivery of such Purchase Notice.  If
the Second Lien Agent delivers a Purchase Notice, the purchase of the First Lien
Obligations shall be consummated pursuant to documentation mutually acceptable
to each of PDL and the Second Lien Agent or its assignee; provided that the
First Lien Obligations so purchased shall not include any rights of the First
Lien Claimholders with respect to indemnification or other obligations of the
Grantors under the First Lien Documents that are expressly stated to survive the
termination of the First Lien Documents.  If the Second Lien Agent fails to
deliver a Purchase Notice with the timeframe set forth above, or otherwise
deliver written notice to PDL that neither the Second Lien Claimholders nor an
assignee of the Second Lien Agent desire to purchase the First Lien Obligations,
the First Lien Claimholders shall have no further obligations pursuant to this
Section 5.5.  Notwithstanding anything to the contrary set forth in this Section
5.5, nothing herein shall be deemed to limit the rights of PDL and the First
Lien Claimholders to commence or to continue to pursue enforcement actions
against the Collateral during any period prior to or after the delivery or
receipt of any Acceleration Notice or Purchase Notice.

 

SECTION 6.     Insolvency Or Liquidation Proceedings.

 

6.1         Finance Issues.  Until the Discharge of First Lien Obligations has
occurred, if any Grantor shall be subject to any Insolvency or Liquidation
Proceeding and PDL shall desire to permit the use of “Cash Collateral” (as such
term is defined in Section 363(a) of the Bankruptcy Code) on which PDL or any
other creditor has a Lien or to permit such Grantor to obtain financing, whether
from the First Lien Claimholders or any other Person, under Section 364 of the
Bankruptcy Code or any similar Debtor Relief Law (“DIP Financing”) or to sell
Collateral under Section 363 of the Bankruptcy Code or any similar Debtor Relief
Law (“363 Sale”), then each Second Lien Claimholder agrees that it will raise no
objection to such Cash Collateral use, DIP Financing or 363 Sale (it being
understood, for the avoidance of doubt, that Section 5.3(a) hereof shall not
apply to any such DIP Financing).  To the extent the Liens securing the First
Lien Obligations are subordinated to or pari passu with a DIP Financing
permitted by PDL, the Second Lien Claimholders will subordinate their Liens in
any Collateral (x) to the Liens securing such DIP Financing (and all Obligations
relating thereto) (y) will not object to and will subordinate their Liens in the
Collateral to any “carve-out” for professional fees and expenses and United
States Trustee fees agreed to by the First Lien Claimholders (provided that such
fees and expenses are reasonably appropriate for a Chapter 11 case involving a
debtor of similar size and scope as the Company), and (z) will not request
adequate protection or any other relief in connection therewith (except as
expressly agreed by PDL or to the extent permitted by Section 6.3).

 



17

 

 

6.2         Relief from the Automatic Stay.  Until the Discharge of First Lien
Obligations has occurred, each Second Lien Claimholder agrees that none of them
shall seek (or support any other Person seeking) relief from the automatic stay
or any other stay in any Insolvency or Liquidation Proceeding in respect of the
Collateral without the prior written consent of PDL, except if PDL or the First
Lien Claimholders have obtained relief from the automatic stay with respect to
all or a portion of the Collateral, then the Second Lien Claimholders may seek
relief from the automatic stay with respect to such Collateral in order to
preserve their rights therein.

 

6.3         Adequate Protection.

 

(a)           Each Second Lien Claimholder agrees that none of them shall
contest (or support any other Person contesting):

 

(1)           any request by PDL or the First Lien Claimholders, acting either
directly or indirectly through the Borrower, for adequate protection; or

 

(2)           any objection by PDL or the First Lien Claimholders, acting either
directly or indirectly through the Borrower, to any motion, relief, action or
proceeding based on PDL or the First Lien Claimholders claiming a lack of
adequate protection.

 

(b)           Notwithstanding the foregoing provisions in this Section 6.3, in
any Insolvency or Liquidation Proceeding:

 

(1)           if the First Lien Claimholders (or any subset thereof) are granted
adequate protection in the form of additional collateral in connection with any
Collateral or Cash Collateral use or DIP Financing or 363 Sale, then the Second
Lien Claimholders may seek or request adequate protection in the form of a Lien
on such additional collateral, which Lien will be subordinated to the Liens
securing the First Lien Obligations and such Cash Collateral use or DIP
Financing (and all Obligations relating thereto) on the same basis as the other
Liens securing the Second Lien Obligations are so subordinated to the First Lien
Obligations under this Agreement; and

 

(2)           in the event any Second Lien Claimholder seeks or requests
adequate protection in respect of the Second Lien Obligations and such adequate
protection is granted in the form of additional collateral, then each Second
Lien Claimholder agrees that (x) PDL shall also be granted a senior Lien on such
additional collateral as security for the First Lien Obligations and for any
Cash Collateral use or DIP Financing provided by the First Lien Claimholders,
and (y) that any Lien on such additional collateral securing the Second Lien
Obligations shall be subordinated to the Lien on such collateral securing the
First Lien Obligations and any such DIP Financing provided by the First Lien
Claimholders (and all Obligations relating thereto) and to any other Liens
granted to the First Lien Claimholders as adequate protection on the same basis
as the other Liens securing the Second Lien Obligations are so subordinated to
such First Lien Obligations under this Agreement.  Except as otherwise expressly
set forth in Section 6.1 or in connection with the exercise of remedies with
respect to any Collateral, nothing herein shall limit the rights of the Second
Lien Claimholders to seek adequate protection with respect to their rights in
the Collateral in any Insolvency or Liquidation Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise).

 



18

 

 

6.4         No Waiver.  Nothing contained herein shall prohibit or in any way
limit PDL or any First Lien Claimholder from objecting in any Insolvency or
Liquidation Proceeding or otherwise to any action taken by any of the Second
Lien Claimholders, other than as provided in Sections 6.1 through 6.3 hereof,
including the seeking by any Second Lien Claimholder of adequate protection or
the asserting by any Second Lien Claimholders of any of its rights and remedies
under the Second Lien Loan Documents or otherwise.

 

6.5         Avoidance Issues.  If any First Lien Claimholder is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of a Grantor any amount paid in respect of the First Lien
Obligations (a “First Lien Recovery”), then such First Lien Claimholders shall
be entitled to a reinstatement of the First Lien Obligations with respect to all
such recovered amounts.  If this Agreement shall have been terminated prior to
such First Lien Recovery, this Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto from such date
of reinstatement.  If any Second Lien Claimholder is required in any Insolvency
or Liquidation Proceeding or otherwise to turn over or otherwise pay to the
estate of a Grantor any amount paid in respect of the Second Lien Obligations (a
“Second Lien Recovery”), then such Second Lien Claimholders shall be entitled to
a reinstatement of the Second Lien Obligations with respect to all such
recovered amounts.  If this Agreement shall have been terminated prior to such
Second Lien Recovery, this Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto from such date
of reinstatement.

 

6.6         Certain Voting Rights.  No Second Lien Claimholder shall directly or
indirectly propose, support or vote in favor of any a plan of reorganization or
similar dispositive restructuring plan in connection with an Insolvency or
Liquidation Proceeding that is inconsistent with the terms and conditions of
this Agreement.

 

6.7         No X-Clause; Reorganization Securities.  This Agreement does not
contain an “X-clause” as an exception to the provisions of Section 2.4 or the
payment turnover of set forth in Section 4.2, and any securities or debt
instruments received by the Second Lien Claimholders prior to the Discharge of
the First Lien Obligations shall be subject to the terms of this Agreement,
including Sections 2.4 and 4.2. Notwithstanding the previous sentence, if, for
any reason, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed pursuant to a plan of reorganization or similar dispositive
restructuring plan, both on account of the First Lien Obligations and on account
of the Second Lien Obligations, then, to the extent the debt obligations
distributed on account of the First Lien Obligations and on account of the
Second Lien Obligations are secured by Liens upon the same property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

 



19

 

 

6.8          Post-Petition Interest.

 

(a)           No Second Lien Claimholder shall oppose or seek to challenge any
claim by PDL or any First Lien Claimholder for allowance in any Insolvency or
Liquidation Proceeding of First Lien Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of any First Lien
Claimholder’s Lien without regard to the existence of the Lien of the Second
Lien Claimholders on any Collateral.

 

(b)           Neither PDL nor any other First Lien Claimholder shall oppose or
seek to challenge any claim by any Second Lien Claimholder for allowance in any
Insolvency or Liquidation Proceeding of Second Lien Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the Lien
of the Second Lien Claimholders on the Collateral (after taking into account the
First Lien Collateral).

 

6.9          Waiver.  Each Second Lien Claimholder hereby waives any claim it
may hereafter have against any First Lien Claimholder arising out of the
election of any First Lien Claimholder of the application of Section 1111(b)(2)
of the Bankruptcy Code, out of any cash collateral or financing arrangement or
out of any grant of a security interest in connection with the Collateral in any
Insolvency or Liquidation Proceeding.

 

6.10        Separate Grants of Security and Separate Classification.  Each
Second Lien Claimholder acknowledges and agrees and PDL acknowledges and agrees
for itself and on behalf of the First Lien Claimholders that:

 

(a)           the grants of Liens pursuant to the First Lien Collateral
Documents and the Second Lien Collateral Documents constitute two separate and
distinct grants of Liens; and

 

(b)           because of, among other things, their differing rights in the
Collateral, the Second Lien Obligations are fundamentally different from the
First Lien Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency or Liquidation Proceeding.

 

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Claimholders
and the Second Lien Claimholders in respect of any Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then each of the parties hereto hereby acknowledges and agrees that,
subject to Sections 2.1 and 4.1, all distributions shall be made as if there
were separate classes of senior and junior secured claims against the Borrower
and the Grantors in respect of such Collateral (with the effect being that, to
the extent that the aggregate value of the Collateral is sufficient (for this
purpose ignoring all claims held by the Second Lien Claimholders), the First
Lien Claimholders shall be entitled to receive, in addition to amounts otherwise
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest, including any
additional interest payable pursuant to the Credit Agreement, arising from or
related to a default, that is disallowed as a claim in any Insolvency or
Liquidation Proceeding, before any distribution is made in respect of the claims
held by the Second Lien Claimholders with respect to the Collateral, with each
Second Lien Claimholder hereby acknowledging and agreeing to turn over to PDL
for itself and on behalf of the First Lien Claimholders amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of this sentence (with respect to the payment of post-petition interest), even
if such turnover has the effect of reducing the claim or recovery of the Second
Lien Claimholders).

 



20

 

 

6.11         PDL as Bailee for Perfection.

 

(a)           If PDL has any Collateral in its possession or control (such
Collateral being the “Pledged Collateral”), then, subject to Section 2.1 and
this Section 6.11, PDL will possess or control the Pledged Collateral as bailee
and/or agent for perfection for the benefit of the Second Lien Agent as secured
party, so as to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2)
and 9-313(c) of the UCC.  In this Section 6.11, “control” has the meaning given
that term in sections 8-106 and 9-104 of the UCC.

 

(b)           PDL will have no obligation to any First Lien Claimholder or
Second Lien Claimholder to ensure that any Pledged Collateral is genuine or
owned by any of the Grantors or to preserve rights or benefits of any Person
except as expressly set forth in this Section 6.11.  The duties or
responsibilities of PDL under this Section 6.11 will be limited solely to
possessing or controlling the Pledged Collateral as bailee and/or agent for
perfection in accordance with this Section 6.11 and delivering the Pledged
Collateral upon a Discharge of First Lien Obligations as provided in subsection
(d) below.

 

(c)           Each Second Lien Claimholder hereby waives and releases PDL from
all claims and liabilities arising out of PDL’s role under this Section 6.11
other than as a result of PDL’s gross negligence or willful misconduct. The
First Lien Collateral Agent acting pursuant to this Section 6.11 shall not have
by reason of this Agreement or any other document a fiduciary relationship in
respect of the Second Lien Agent or any Second Lien Claimholder.

 

(d)           Upon the Discharge of First Lien Obligations, PDL will deliver or
transfer control of any Pledged Collateral in its possession or control,
together with any necessary endorsements (which endorsements will be without
recourse and without any representation or warranty), (x) first, to the Second
Lien Agent if any Second Lien Obligations remain outstanding, and (y) second, to
the Borrower, and will take any other action reasonably requested by the Second
Lien Agent (at the expense of the Borrower or, upon default by the Borrower in
payment or reimbursement thereof, the Second Lien Agent) in connection with the
Second Lien Agent obtaining a first-priority security interest in the Pledged
Collateral.  In furtherance of the foregoing, to the extent PDL is party to any
deposit account control agreement, securities account control agreement, or
collateral access agreement with any financial institution, securities
intermediary or landlord or bailee which agreement provides for PDL to have
“control” over any Pledged Collateral, after the Discharge of First Lien
Obligations PDL agrees to use reasonable efforts to assign its rights under such
agreement to the Second Lien Agent; provided that, to the extent any such
financial institution, securities intermediary or landlord or bailee refuses to
consent to such assignment or elects to terminate such agreement as a result of
the Discharge of First Lien Obligations, PDL shall have no duty or obligation to
the Second Lien Agent, other than the obligation to deliver the Pledged
Collateral to the Second Lien Agent.

 



21

 

 

6.12       Proofs of Claim.  If a proper proof of claim has not been filed by
the Second Lien Claimholders or the Second Lien Agent on behalf of the Second
Lien Claimholders with respect to the Second Lien Obligations or any of the
Second Lien Collateral in the form required in such Insolvency or Liquidation
Proceeding at least ten (10) days prior to the expiration of the time for filing
thereof, PDL shall have the right (but not the duty) to file an appropriate
claim for and on behalf of the Second Lien Claimholders with respect to any of
the Second Lien Obligations or any of the Second Lien Collateral.  In
furtherance of the foregoing, the Second Lien Agent hereby appoints PDL as its
attorney-in-fact, with full authority in the place and stead of the Second Lien
Agent and full power of substitution and in the name of the Second Lien
Claimholders or otherwise, to execute and deliver any document or instrument
that PDL is required or permitted to deliver pursuant to this Section 6.12, such
appointment being coupled with an interest and irrevocable.

 

SECTION 7.         Reliance; Waivers; Etc.

 

7.1         Reliance.  Other than any reliance on the terms of this Agreement,
PDL acknowledges on behalf of itself and the First Lien Claimholders that it and
the First Lien Claimholders have, independently and without reliance on any
Second Lien Claimholder, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into such
First Lien Loan Documents and be bound by the terms of this Agreement and they
will continue to make their own credit decision in taking or not taking any
action under the First Lien Loan Documents or this Agreement.  Each Second Lien
Claimholder acknowledges that it and the Second Lien Claimholders have,
independently and without reliance on PDL or any First Lien Claimholder, and
based on documents and information deemed by them appropriate, made their own
credit analysis and decision to enter into each of the Second Lien Loan
Documents and be bound by the terms of this Agreement and they will continue to
make their own credit decision in taking or not taking any action under the
Second Lien Loan Documents or this Agreement.

 

7.2         No Warranties or Liability.  PDL acknowledges and agrees on behalf
of itself and the First Lien Claimholders that the Second Lien Claimholders have
made no express or implied representation or warranty, including with respect to
the execution, validity, legality, completeness, collectability or
enforceability of any of the Second Lien Loan Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon.  Except as
otherwise provided herein, the Second Lien Claimholders will be entitled to
manage and supervise their respective loans and extensions of credit under the
Second Lien Loan Documents in accordance with law and as they may otherwise, in
their sole discretion, deem appropriate.  Except as otherwise provided herein,
each Second Lien Claimholder acknowledges and agrees that PDL and the First Lien
Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability or enforceability of any of the First Lien Loan Documents, the
ownership of any Collateral or the perfection or priority of any Liens
thereon.  Except as otherwise provided herein, the First Lien Claimholders will
be entitled to manage and supervise their respective loans and extensions of
credit under their respective First Lien Loan Documents in accordance with law
and as they may otherwise, in their sole discretion, deem appropriate.  The
Second Lien Claimholders shall have no duty to PDL or any of the First Lien
Claimholders, and PDL and the First Lien Claimholders shall have no duty to the
Second Lien Claimholders, to act or refrain from acting in a manner that allows
or results in the occurrence or continuance of an event of default or default
under any agreements with the Borrower or any Grantor (including the First Lien
Loan Documents and the Second Lien Loan Documents), regardless of any knowledge
thereof that they may have or be charged with.

 



22

 

 

7.3         No Waiver of Lien Priorities.

 

(a)           No right of the First Lien Claimholders, PDL or any of them to
enforce any provision of this Agreement or any First Lien Loan Document shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of the Borrower or any Grantor or by any act or failure to act by any
First Lien Claimholder or PDL, or by any noncompliance by any Person with the
terms, provisions and covenants of this Agreement, any of the First Lien Loan
Documents or any of the Second Lien Loan Documents, regardless of any knowledge
thereof that PDL or the First Lien Claimholders or any of them may have or be
otherwise charged with.

 

(b)           Without in any way limiting the generality of the foregoing
paragraph (but subject to the rights of the Borrower under the First Lien Loan
Documents and subject to the provisions of this Agreement, including
Section 5.3(a)), the First Lien Claimholders, PDL and any of them may, at any
time and from time to time in accordance with the First Lien Loan Documents
and/or applicable law, without the consent of or notice to any Second Lien
Claimholders, without incurring any liabilities to any Second Lien Claimholders
and without impairing or releasing the Lien priorities and other benefits
provided in this Agreement (even if any right of subrogation or other right or
remedy of any Second Lien Claimholders is affected, impaired or extinguished
thereby) do any one or more of the following:

 

(1)           change the manner, place or terms of payment, change or extend the
time of payment of or amend, renew, exchange, increase or alter the terms of any
of the First Lien Obligations or any Lien on any First Lien Collateral or
guaranty thereof or any liability of the Borrower or any Grantor, or any
liability incurred directly or indirectly in respect thereof (including any
increase in or extension of the First Lien Obligations, without any restriction
as to the tenor or terms of any such increase or extension) or otherwise amend,
renew, exchange, extend, modify or supplement in any manner any Liens held by
PDL or any of the First Lien Claimholders, the First Lien Obligations or any of
the First Lien Loan Documents;

 

(2)           sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order any part of the First Lien
Collateral or any liability of the Borrower or any Grantor to the First Lien
Claimholders or PDL or any liability incurred directly or indirectly in respect
thereof;

 



23

 

 

(3)           settle or compromise any First Lien Obligation or any other
liability of the Borrower or any Grantor or any security therefor or any
liability incurred directly or indirectly in respect thereof and apply any sums
by whomsoever paid and however realized to any liability (including the First
Lien Obligations) in any manner or order; and

 

(4)           exercise or delay in or refrain from exercising any right or
remedy against the Borrower, any Grantor or any other Person, elect any remedy
and otherwise deal freely with the Borrower or any Grantor or any First Lien
Collateral and any security and any guarantor or any liability of the Borrower
or any Grantor to the First Lien Claimholders or any liability incurred directly
or indirectly in respect thereof.

 

(c)          Except as otherwise provided herein, each Second Lien Claimholder
agrees that the First Lien Claimholders and PDL shall have no liability to any
Second Lien Claimholders, and each Second Lien Claimholder hereby waives any
claim against any First Lien Claimholder or PDL arising out of any and all
actions that the First Lien Claimholders or PDL may take or permit or omit to
take with respect to:

 

(1)           the First Lien Loan Documents (other than this Agreement);

 

(2)           the collection of the First Lien Obligations in accordance with
applicable law and the First Lien Loan Documents; or

 

(3)           the foreclosure upon, or sale, liquidation or other disposition
of, any First Lien Collateral in accordance with applicable law and the First
Lien Loan Documents.

 

Each Second Lien Claimholder agrees that the First Lien Claimholders and PDL
have no duty to them in respect of the maintenance or preservation of the First
Lien Collateral, the First Lien Obligations or otherwise.

 

(d)          Until the Discharge of First Lien Obligations, each Second Lien
Claimholder agrees not to assert and hereby waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of any marshaling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to any Collateral or any other similar rights a junior secured creditor may have
under applicable law.

 

7.4         Obligations Unconditional.  All rights, interests, agreements and
obligations of PDL and the First Lien Claimholders and the Second Lien
Claimholders, respectively, hereunder shall remain in full force and effect
irrespective of:

 

(a)           any lack of validity or enforceability of any First Lien Loan
Documents or any Second Lien Loan Documents;

 



24

 

 

(b)           except as otherwise expressly set forth in this Agreement, any
change in the time, manner or place of payment of or in any other terms of all
or any of the First Lien Obligations or Second Lien Obligations or any amendment
or waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of any First Lien Loan
Document or any Second Lien Loan Document;

 

(c)           except as otherwise expressly set forth in this Agreement, any
change in any security interest in any Collateral or any other collateral or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the First Lien Obligations or Second Lien
Obligations or any guaranty thereof;

 

(d)           the commencement of any Insolvency or Liquidation Proceeding in
respect of any Grantor; or

 

(e)           any other circumstances that otherwise might constitute a defense
available to or a discharge of the Borrower or any Grantor in respect of PDL,
the First Lien Obligations, any First Lien Claimholder, the Second Lien
Obligations or any Second Lien Claimholder in respect of this Agreement.

 

SECTION 8.     Miscellaneous.

 

8.1         Conflicts.  In the event of any conflict between the provisions of
this Agreement and the provisions of the First Lien Loan Documents or the Second
Lien Loan Documents, the provisions of this Agreement shall govern and control.

 

8.2         Effectiveness; Continuing Nature of this Agreement;
Severability.  This Agreement shall become effective when executed and delivered
by the parties hereto.  This is a continuing agreement of lien subordination and
the First Lien Claimholders may continue, at any time and without notice to any
Second Lien Claimholder, to extend credit and other financial accommodations and
lend monies to or for the benefit of the Borrower constituting First Lien
Obligations in reliance hereon.  Each Second Lien Claimholder hereby waives any
right it may have under applicable law to revoke this Agreement or any of the
provisions of this Agreement.  The terms of this Agreement shall survive and
shall continue in full force and effect in any Insolvency or Liquidation
Proceeding.  Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other
jurisdiction.  All references to any Grantor shall include such Grantor as
debtor and debtor-in-possession and any receiver or trustee for such Grantor (as
the case may be) in any Insolvency or Liquidation Proceeding.  This Agreement
shall terminate and be of no further force and effect:

 

(a)           with respect to PDL, the First Lien Claimholders and the First
Lien Obligations, on the date of the Discharge of First Lien Obligations,
subject to the rights of the First Lien Claimholders under Section 6.5; and

 



25

 

 

(b)           with respect to the Second Lien Claimholders and the Second Lien
Obligations, upon the later of (1) the date upon which the obligations under the
Note Purchase Agreement terminate if there are no other Second Lien Obligations
outstanding on such date and (2) if there are other Second Lien Obligations
outstanding on such date, the date upon which such Second Lien Obligations
terminate.

 

8.3         Amendments; Waivers.  No amendment, modification or waiver of any of
the provisions of this Agreement by any Second Lien Claimholder or PDL shall be
deemed to be made unless the same shall be in writing signed on behalf of PDL,
the Required Second Lien Claimholders or its or their authorized agent, and each
waiver, if any, shall be a waiver only with respect to the specific instance
involved and shall in no way impair the rights of the parties making such waiver
or the obligations of the other parties hereto in any other respect or at any
other time.  Notwithstanding the foregoing, no Grantor shall have any right to
consent to or approve any amendment, modification or waiver of any provision of
this Agreement except to the extent its rights are directly affected.

 

8.4         Information Concerning Financial Condition of the Borrower and the
Grantors and their Subsidiaries.  PDL and the First Lien Claimholders, on the
one hand, and the Second Lien Claimholders, on the other hand, shall each be
responsible for keeping themselves informed of (a) the financial condition of
the Borrower and the Grantors and their respective subsidiaries and all
endorsers and/or guarantors of the First Lien Obligations or the Second Lien
Obligations and (b) all other circumstances bearing upon the risk of nonpayment
of the First Lien Obligations or the Second Lien Obligations.  The First Lien
Claimholders on the one hand and the Second Lien Claimholders on the other shall
have no duty to advise the other of information known to it or them regarding
such condition or any such circumstances or otherwise.  In the event any of the
First Lien Claimholders, in its or their sole discretion, undertakes at any time
or from time to time to provide any such information to any Second Lien
Claimholder, or any of the Second Lien Claimholders, in its or their sole
discretion, undertakes at any time or from time to time to provide any such
information to any First Lien Claimholder, it or they shall be under no
obligation:

 

(a)           to make, and the First Lien Claimholders or the Second Lien
Claimholders, as the case may be, shall not make, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided;

 

(b)           to provide any additional information or to provide any such
information on any subsequent occasion;

 

(c)           to undertake any investigation; or

 

(d)           to disclose any information that pursuant to accepted or
reasonable commercial finance practices such party wishes to maintain
confidential or is otherwise required to maintain confidential.

 



26

 

 

8.5         Subrogation.  With respect to the value of any payments or
distributions in cash, property or other assets that any of the Second Lien
Claimholders pays over to PDL or the First Lien Claimholders under the terms of
this Agreement, the Second Lien Claimholders shall be subrogated to the rights
of PDL and the First Lien Claimholders; provided, that each Second Lien
Claimholder agrees not to assert or enforce all such rights of subrogation it
may acquire as a result of any payment hereunder until the Discharge of First
Lien Obligations has occurred.  The Borrower acknowledges and agrees that the
value of any payments or distributions in cash, property or other assets
received by the Second Lien Claimholders that are paid over to PDL or the First
Lien Claimholders pursuant to this Agreement shall not reduce any of the Second
Lien Obligations.

 

8.6         Application of Payments.  All payments received by PDL or the First
Lien Claimholders may be applied, reversed and reapplied, in whole or in part,
to such part of the First Lien Obligations provided for in the First Lien Loan
Documents.  Each Second Lien Claimholder assents to any extension or
postponement of the time of payment of the First Lien Obligations or any part
thereof and to any other indulgence with respect thereto, to any substitution,
exchange or release of any security that may at any time secure any part of the
First Lien Obligations and to the addition or release of any other Person
primarily or secondarily liable therefor.

 

8.7         Governing Law.

 

(a)           THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
STATE.

 

(b)           EACH PARTY HERETO HEREBY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF
THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY (INCLUDING
ITS APPELLATE DIVISION), AND OF ANY OTHER APPELLATE COURT IN THE STATE OF NEW
YORK, FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF
ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

8.8         Waiver of Right to Trial by Jury.

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 



27

 

 

8.9           Notices.  All notices to the Second Lien Claimholders and the
First Lien Claimholders permitted or required under this Agreement shall also be
sent to PDL.  Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served, electronically
mailed or sent by facsimile or United States mail or courier service and shall
be deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof upon receipt of facsimile or electronic mail
or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed.  For the purposes hereof, the addresses
of the parties hereto shall be as set forth on Annex I hereto or, as to each
party, at such other address as may be designated by such party in a written
notice to all of the other parties.

 

8.10         Further Assurances.  PDL agrees on behalf of itself and the First
Lien Claimholders, each Second Lien Claimholder agrees and each Grantor agrees
that it shall take such further action and shall execute and deliver such
additional documents and instruments as PDL or the majority of the Second Lien
Claimholders may reasonably request to effectuate the terms of and the Lien
priorities contemplated by this Agreement.

 

8.11         Binding on Successors and Assigns.  This Agreement shall be binding
upon PDL, the First Lien Claimholders, the Second Lien Claimholders, the
Grantors and their respective successors and assigns.

 

8.12         Specific Performance.  Each of PDL, any First Lien Claimholder and
any Second Lien Claimholder may demand specific performance of this
Agreement.  PDL hereby irrevocably waives on behalf of itself and the First Lien
Claimholders, and each Second Lien Claimholder irrevocably waives, any defense
based on the adequacy of a remedy at law and any other defense that might be
asserted to bar the remedy of specific performance in any action that may be
brought by PDL or the First Lien Claimholders or the Second Lien Claimholders,
as the case may be.

 

8.13         Headings.  Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

 

8.14         Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery by facsimile or
other electronic means of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original executed counterpart of
this Agreement.

 



28

 

 

8.15         Authorization.  By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.

 

8.16         No Third Party Beneficiaries.  This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
First Lien Claimholders and the Second Lien Claimholders.  Nothing in this
Agreement shall impair, as between the Borrower and PDL and the First Lien
Claimholders, or as between the Borrower and the Second Lien Claimholders, the
obligations of the Borrower to pay principal, interest, fees and other amounts
as provided in the First Lien Loan Documents and the Second Lien Loan Documents,
respectively.

 

8.17         Provisions Solely to Define Relative Rights.  The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of PDL and the First Lien Claimholders on the one hand and the
Second Lien Claimholders on the other hand.  None of the Borrower, the Grantors
or any creditor thereof shall have any rights hereunder, and none of the
Borrower or any Grantor may rely on the terms hereof.  Nothing in this Agreement
is intended to or shall impair the obligations of the Borrower, which are
absolute and unconditional, to pay the First Lien Obligations and the Second
Lien Obligations as and when the same shall become due and payable in accordance
with their terms.

 

8.18         Additional Second Lien Claimholders.  Each holder of Second Lien
Obligations shall become a Second Lien Claimholder for all purposes of this
Agreement and such holder of Second Lien Obligations, upon execution and
delivery by such holder of Second Lien Obligations of a Joinder Agreement, shall
thereafter for all purposes be a party hereto and have the same rights, benefits
and obligations as a Second Lien Claimholder, as applicable, party hereto.

 

[Signature Pages Follow]

 



29

 

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Subordination and
Intercreditor Agreement as of the date first written above. 



        First Lien Claimholder:         PDL BIOPHARMA, INC.         By: /s/ John
P. McLaughlin     Name: John P. McLaughlin     Title: President and CEO

 

Signature Page to Subordination and Intercreditor Agreement 

 



 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Subordination and
Intercreditor Agreement as of the date first written above. 





        Second Lien Claimholders:         HEALTHCOR PARTNERS FUND, L.P.        
By: HealthCor Partners Management L.P., as Manager         By: HealthCor
Partners Management, G.P., LLC, as General Partner                     By: /s/
J. C. Lightcap         Name: Jeffrey Lightcap         Title: Senior Managing
Director                     HEALTHCOR HYBRID OFFSHORE MASTER FUND, L.P.        
By: HealthCor Hybrid Offshore G.P., LLC, as General Partner         By: /s/
Joseph P. Healey         Name: Joseph P. Healey         Title: Co-CEO

 

Signature Page to Subordination and Intercreditor Agreement 

 



 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Subordination and
Intercreditor Agreement as of the date first written above. 



      Second Lien Claimholders:       /s/ Allen Wheeler   Allen Wheeler      
/s/ Steven Johnson   Steven Johnson       /s/ James R. Higgins   Dr. James R.
Higgins

 

Signature Page to Subordination and Intercreditor Agreement 

 



 

 



  

IN WITNESS WHEREOF, the parties hereto have executed this Subordination and
Intercreditor Agreement as of the date first written above. 



        Second Lien Claimholders:       Raymond James & Assoc. Inc, not in its
corporate capacity but solely as Custodian of the Individual Retirement Account
of Sandra K McRee. Further, all representations, warranties and covenants
(including indemnities) set forth herein are being made by Sandra K. McRee, not
Raymond James & Assoc. Inc.         By: /s/ Robert Blain         Name: Robert
Blain         Title: Custodian         /s/ Sandra K. McRee   Sandra K. McRee  
Beneficial Owner





 

Signature Page to Subordination and Intercreditor Agreement 

 



 

 

 

            IN WITNESS WHEREOF, the parties hereto have executed this
Subordination and Intercreditor Agreement as of the date first written above. 



      Second Lien Claimholders:       /s/ Stephen Berkley   Stephen Berkley    
  /s/ Alexandra Berkley   Alexandra Berkley       /s/ Steven B. Epstein   Steven
B. Epstein       /s/ Deborah L. Epstein   Deborah L. Epstein       /s/ Jason
Epstein   Jason Peter Epstein       /s/ Gregory Harris Epstein   Gregory Harris
Epstein       /s/ David Epstein   David Epstein



 

Signature Page to Subordination and Intercreditor Agreement

 



 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Subordination and
Intercreditor Agreement as of the date first written above.  



        Second Lien Claimholders:         /s/ Juliann Martin   Juliann Martin  
      /s/ Jason Thompson   Jason Thompson         Thompson Family Investments,
LLC         By: /s/ Jason Thompson   Name: Jason Thompson   Title: Manager

 

Signature Page to Subordination and Intercreditor Agreement

 



 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Subordination and
Intercreditor Agreement as of the date first written above. 



        Second Lien Claimholders:         /s/ Irwin Lieber   Irwin Leiber      
  /s/ Joseph P. Healey   Joseph P. Healey         /s/ Arthur B. Cohen   Arthur
B. Cohen         SJ2, LLC         By: /s/ Michael Mashaal   Name: Michael
Mashaal   Title: Authorized Signatory         The Joseph P. Healey 2011 Family
Trust         By: /s/ Joseph Dowling   Name: Joseph Dowling   Title: Trustee



 

Signature Page to Subordination and Intercreditor Agreement

 



 

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Subordination and
Intercreditor Agreement as of the date first written above. 



        Second Lien Claimholders:       Morgan Stanley Smith Barney LLC, not in
its corporate capacity but solely as Custodian of the Individual Retirement
Account of Jeffrey C. Lightcap       By: /s/ Gregory L. Williams  

Name: Gregory L. Williams 

Title: NTI Associate 

        /s/ J. C. Lightcap   Jeffrey C. Lightcap
Beneficial Owner       Jeffrey C. Lightcap & Jane Lightcap Minor’s Present
Interest Trust dated March 20th, 1997 F/B/O Brian R. Lightcap       By: /s/ Ira
L. Schwartz  

Name: Ira L. Schwartz 

Title: Trustee 

      Jeffrey C. Lightcap & Jane Lightcap Minor’s Present Interest Trust dated
March 20th, 1997 F/B/O Megan M. Lightcap       By: /s/ Ira L. Schwartz  

Name: Ira L. Schwartz 

Title: Trustee 

      Jeffrey C. Lightcap & Jane Lightcap Minor’s Present Interest Trust dated
March 20th, 1997 F/B/O Bradford C. Lightcap   By: /s/ Ira L. Schwartz  

Name: Ira L. Schwartz 

Title: Trustee 

 

Signature Page to Subordination and Intercreditor Agreement

 



 

 

 



Acknowledgment

 

The undersigned hereby acknowledges that it has received a copy of the foregoing
Subordination and Intercreditor Agreement and agrees to recognize all rights
granted to the First Lien Claimholders and the Second Lien Claimholders
thereunder and agrees that it will not do any act or perform any obligation
which is not in accordance with the agreements set forth in such Subordination
and Intercreditor Agreement. The undersigned further acknowledges and agrees
that it is not an intended beneficiary or third party beneficiary under the
Subordination and Intercreditor Agreement, as amended, amended and restated,
supplemented or otherwise modified hereafter. 



      Acknowledged and agreed as of the date first set forth above:   CAREVIEW
COMMUNICATIONS, INC., a Texas corporation       By: /s/ Steven Johnson    
Name: Steven Johnson     Title:  President and CEO         CAREVIEW
COMMUNICATIONS, INC., a Nevada corporation       By: /s/ Steven Johnson    
Name: Steven Johnson     Title: President and CEO         CAREVIEW OPERATIONS,
LLC, a Texas limited liability company       By: /s/ Steven Johnson    
Name: Steven Johnson     Title: President and CEO  



 

Signature Page to Subordination and Intercreditor Agreement

 



 

 

 





Annex I to Subordination and Intercreditor Agreement

 

Notices

 

First Lien:

 

PDL BIOPHARMA,INC.
932 Southwood Boulevard
Incline Village, NV 89451
Attention: General Counsel
Telephone: (775) 832-8500
Facsimile: (775) 832-8501

  

Second Lien:

 

c/o HealthCor Partners
Carnegie Hall Towers
152 West 57th Street
New York, NY 10019
Attention: Jeffrey C. Lightcap, Senior Managing Director
Telephone: (212) 622-7800
Facsimile: (212) 622-7742

 

with a copy to:

 

Locke Lord LLP
2800 Financial Plaza
Providence, RI 02903
Attention: Eugene W. McDermott, Jr.
Telephone: (401) 276-6471
Facsimile: (888) 325-9069 

 

Borrower:

 

CareView Communications, Inc.
405 State Highway 121 Bypass
Suite B-240
Lewisville, Texas 75067
Attention: Matthew Jackson, Esq., General Counsel
Telephone: (972) 943-6050
Facsimile: (972) 403-7659

 



A-I-1

 

  

with a copy to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
One Financial Center
Boston, MA 02111
Attention: Meryl Epstein, Esq.
Telephone: (617) 348-1635
Facsimile: (617) 542-2241

 



A-I-2

 

 



Annex II to Subordination and Intercreditor Agreement

 

Form of Joinder Agreement

 

JOINDER AGREEMENT, dated as of ____________, 20__, made by
______________________, a _______________ (the “Additional Second Lien
Claimholder”), in connection with that certain Subordination and Intercreditor
Agreement dated as of June 26, 2015 (the “Intercreditor Agreement”), by and
among PDL BIOPHARMA, INC., a Delaware corporation, in its capacity as agent for
the First Lien Claimholders (as defined therein) (including its successors and
assigns from time to time, “PDL”), EACH OF THE NOTE INVESTORS PARTY TO THAT
CERTAIN NOTE AND WARRANT PURCHASE AGREEMENT DATED AS OF APRIL 21, 2011 and each
other Second Lien Claimholder party thereto. All capitalized terms not defined
herein shall have the meaning ascribed to them in the Intercreditor Agreement. 

 

W I T N E S S E T H:

 

WHEREAS, the Intercreditor Agreement requires the Additional Second Lien
Claimholder to become a party to the Intercreditor Agreement; and

 

WHEREAS, the Additional Second Lien Claimholder has agreed to execute and
deliver this Joinder Agreement in order to become a party to the Intercreditor
Agreement.

 

NOW, THEREFORE, IT IS AGREED:

 

1.          Additional Grantor. By executing and delivering this Joinder
Agreement, the Additional Second Lien Claimholder, as provided in Section 8.18
of the Intercreditor Agreement, hereby becomes a party to the Intercreditor
Agreement as a Second Lien Claimholder thereunder with the same force and effect
as if originally named therein as a Second Lien Claimholder and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Second Lien Claimholder thereunder.

 

2.          Counterparts. This Joinder Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Delivery by
facsimile or other electronic means of an executed counterpart of a signature
page to this Joinder Agreement shall be effective as delivery of an original
executed counterpart of this Joinder Agreement.

 

3.          GOVERNING LAW. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, THE
VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

 



A-II-1

 

 

Annex III to Subordination and Intercreditor Agreement

 

Note Investors

 

1.Senior Secured Convertible Notes (issued February 17, 2015) payable to each of
the following:

 

a.Allen Wheeler

 

b.Steven Johnson

 

c.Sandra McRee

 

d.James R. Higgins MD

 

e.Steven B. Epstein and Deborah L. Epstein

 

f.Stephen Berkley and Alexandra Berkley

 

g.Jason Peter Epstein

 

h.Gregory Harris Epstein

 

i.David Epstein

 

j.Juliann Martin

 

k.Jason Thompson

 

l.Thompson Family Investments, LLC

 

m.Irwin Leiber

 

n.SJ2, LLC

 

o.MSSB C/F Jeffrey C. Lightcap

 

p.Jeffrey C. Lightcap & Jane Lightcap Minor’s Present Interest Trust dated March
20th, 1997 F/B/O Bradford C. Lightcap

 

q.Jeffrey C. Lightcap & Jane Lightcap Minor’s Present Interest Trust dated March
20th, 1997 F/B/O Brian R. Lightcap

 

r.Jeffrey C. Lightcap & Jane Lightcap Minor’s Present Interest Trust dated March
20th, 1997 F/B/O Megan M. Lightcap

 

s.Joseph P. Healey

 



A-III-1

 



 

t.The Joseph P. Healey 2011 Family Trust

 

u.Arthur B. Cohen

 

v.HealthCor Partners Fund, L.P.

 

2.Senior Secured Convertible Note (issued January 16, 2014) payable to the order
of HealthCor Hybrid Offshore Master Fund, L.P.

 

3.Senior Secured Convertible Note (issued January 16, 2014) payable to the order
of HealthCor Partners Fund, L.P.

 

4.Senior Secured Convertible Note (issued January 31, 2012) payable to the order
of HealthCor Hybrid Offshore Master Fund, L.P.

 

5.Senior Secured Convertible Note (issued January 31, 2012) payable to the order
of HealthCor Partners Fund, L.P.

 

6.Senior Secured Convertible Note (issued April 21, 2011) payable to the order
of HealthCor Hybrid Offshore Master Fund, L.P.

 

7.Senior Secured Convertible Note (issued April 21, 2011) payable to the order
of HealthCor Partners Fund, L.P.

 





A-III-2

